MARTIN, Justice.
Appellant Redwine argues that N.C.G.S. 20-139.1(el) is unconstitutional and therefore the superior court erred by issuing a writ of mandamus compelling him to admit the chemical analyst’s affidavit into evidence. We need not reach this issue, however, since we hold, for another reason, that the superior court erred in issuing the writ of mandamus in the present case. As the constitutional issue sought to be reviewed in this appeal is presently before this Court in another case, we find it unnecessary to treat the appeal in this case as a petition for writ of mandamus. See State v. Surles; State v. Barnes; State v. Williams and State v. Sutton, 55 N.C. App. 179, 284 S.E. 2d 738 (1981).
The superior court judge misconstrued his authority to issue the writ of mandamus to a judge of the General Court of Justice. A judge of the superior court has no authority or jurisdiction to issue a writ of mandamus or prohibition to a district court judge. Those remedies are reserved by the Constitution of North Carolina, article IV, section 12(1), to the Supreme Court.
As the superior court judge had no authority to issue the writ of mandamus to the judge of the district court, the writ was void. This opinion does not affect the authority or jurisdiction of judges of the superior court to issue writs of mandamus and prohibition to parties other than justices and judges of the General Court of Justice.
The writ of mandamus is vacated and the cause is remanded to the Superior Court, Wake County, for further proceedings.
Vacated and remanded.